Title: General Orders, 9 March 1776
From: Washington, George
To: 

 

Head Quarters, Cambridge, March 9th 1776
Parole Morris.Countersign Allen.


The General earnestly expects every Officer and Soldier of this Army will shew the utmost alertness, as well upon duty, as off duty; as by that means, not only the utmost power, but the utmost Artifice of the enemy will be defeated.
The Regiments who have not drawn their cloathing from the Qr Mr General, are commanded to do it immediately.
The Regiment and Companies of Riffle-men, are to hold themselves in readiness, to march at an hours warning.
The whole Army to prepare to be ready to march when commanded.
